                                                                    HON. RICHARD A. JONES
 1
 2
 3
 4
 5                                  UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7
 8   UNITED STATES OF AMERICA,                    ) NO. CR18-190RAJ
                                                  )
 9                    Plaintiff,                  ) ORDER GRANTING UNOPPOSED
                                                  ) MOTION TO CONTINUE TRIAL
10              vs.                               )
                                                  )
11   CHRISTOPHER LEE WOOD,                        )
                                                  )
12                    Defendant.                  )
                                                  )
13
14
            THIS MATTER having come before the Court on defendant’s unopposed
15
     motion for a continuance of the trial, and the Court having considered the facts set
16
     forth in the motion, the speedy trial waiver executed by defendant, and the records and
17
18   files herein, the Court finds as follows:
19          The Court finds that the ends of justice will be served by ordering a continuance
20
     in this case, that a continuance is necessary to ensure adequate time for effective case
21
     preparation, and that these factors outweigh the best interests of the public and
22
23   defendant in a speedy trial.

24
25
26                                                               FEDERAL PUBLIC DEFENDER
       ORDER GRANTING UNOPPOSED                                     1601 Fifth Avenue, Suite 700
       MOTION TO CONTINUE TRIAL - 1                                   Seattle, Washington 98101
       (Christopher Lee Wood; CR18-190RAJ)                                       (206) 553-1100
           1. A failure to grant the continuance would deny defense counsel the reasonable
 1
 2   time necessary for effective preparation, taking into account the exercise of due

 3   diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). In addition, the failure
 4
     to grant a continuance in the proceeding would be likely to result in a miscarriage of
 5
     justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).
 6
 7         2. The ends of justice will be served by ordering a continuance in this case, as a

 8   continuance is necessary to ensure adequate time for the defense to effectively prepare
 9
     for trial. All of these factors outweigh the best interests of the public and defendant in
10
     a more speedy trial, within the meaning of 18 U.S.C. § 3161(h)(7).
11
12         IT IS THEREFORE ORDERED that Defendant’s Unopposed Motion to

13   Continue Trial Date (Dkt. #25) is GRANTED. The trial date in this matter is
14   continued from March 18, 2019, to August 5, 2019.
15
           IT IS FURTHER ORDERED that the resulting period of delay from the date of
16
     this order to the new trial date of August 5, 2019, is hereby excluded for speedy trial
17
18   purposes under 18 U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(iv).

19         DATED this 5th day of March, 2019.
20
21
                                                       A
                                                       The Honorable Richard A. Jones
22
                                                       United States District Judge
23
24
25
26                                                                FEDERAL PUBLIC DEFENDER
       ORDER GRANTING UNOPPOSED                                      1601 Fifth Avenue, Suite 700
       MOTION TO CONTINUE TRIAL - 2                                    Seattle, Washington 98101
       (Christopher Lee Wood; CR18-190RAJ)                                        (206) 553-1100
